DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive.  Applicant argues that the cooling hole (152) of Cunha (US 2008/0138209) is not a cooling passage network and is just a single passage, and therefore cannot be a network.  The Examiner respectfully disagrees.  In the prior office action, the cooling passage was defined as (114, 116, 152) of Cunha, and Applicant did not contest this interpretation.  Applicant merely addressed a single part of the interpretation separated from the entirety of the stated interpretation.  Now, the limitation is a “cooling passage network”, which further reinforces the interpretation set forth by the Examiner before, because it takes into account how the passages work together, which is supported by Cunha in the figures and [0024-28].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10, 11, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunha (US 2008/0138209).
Regarding claim 1, Cunha teaches an airfoil (Fig 5) comprising: 
an airfoil section (100) having an airfoil wall (Fig 5) defining a leading end (102), a trailing end (104), and first (108) and second sides (106) joining the leading end and the trailing end (Fig 5), the first and second sides spanning in a longitudinal direction between first and second ends ([0023]), the airfoil wall circumscribing an internal core cavity (140); 
a skincore passage (124) embedded in the first side of the airfoil wall between inner and outer portions of the first side of airfoil wall (see annotated Fig 5 below), the skincore passage defining a passage forward edge (see annotated Fig 5 below) and a passage aft edge (see annotated Fig 5 below), the first side of the airfoil wall having a portion that tapers (see annotated Fig 5 below) in thickness at the passage aft edge, 
a cooling passage network (114, 116, 152) embedded in the second side of the airfoil wall between inner (see annotated Fig 5 below) and outer portions (see annotated Fig 5 below) of the second side of airfoil wall, the inner portion of the second side of the airfoil wall including a protrusion at the location of the cooling passage network (see annotated Fig 5 below) and across the internal core cavity from the portion of the first side that tapers in thickness (Fig 5), the protrusion having an apex (see annotated Fig 5 below), a forward side (see annotated Fig 5 below), and an aft side (see annotated Fig 5 below), and the aft side is longer than the forward side (Fig 5).
            
    PNG
    media_image1.png
    420
    634
    media_image1.png
    Greyscale


Regarding claim 2, Cunha teaches the portion that tapers in thickness and the protrusion define there between a converging throat in the internal core cavity (Fig 5).
Regarding claim 3, Cunha teaches the outer portion of the first side of the airfoil wall has a thickness t2 and the portion that tapers defines a thickness t1 aft of the aft edge, and t1 is less than 200% of t2 (Fig 5).
Regarding claim 5, Cunha teaches the outer portion of the second side of the airfoil wall is locally thicker at the protrusion (Fig 5).
Regarding claim 6, Cunha teaches the airfoil section includes a rib (Fig 5) partitioning the internal core cavity into a forward cavity (Fig 5, 140 closer to leading edge) and a trailing cavity (Fig 5, 140 closer to trailing edge), and the protrusion is in the trailing cavity (Fig 5).
Regarding claim 7, Cunha teaches the trailing cavity constantly converges toward the trailing end of the airfoil section (Fig 5).
Regarding claim 8, Cunha teaches the forward side is steeper than the aft side relative to a portion of the inner portion of the second side of the airfoil wall forward of the apex (Fig 5).
Regarding claim 10, Cunha teaches the portion that tapers in thickness and the protrusion define there between a converging throat in the internal core cavity (Fig 5).
Regarding claim 11, Cunha teaches the outer portion of the first side of the airfoil wall has a thickness t2 and the portion that tapers defines a thickness t1 aft of the aft edge, and t1 is greater than t2 (Fig 5).
Regarding claim 21, Cunha teaches the inner portion of the second side of the airfoil wall increases in thickness in an aft direction leading up to the apex and decreases in thickness in the aft direction leading away from the apex (Fig 5).
Regarding claim 23, Cunha teaches the cooling passage network is embedded in the second side of the airfoil wall has an inlet forward of the protrusion (Fig 5) and an outlet aft of the protrusion (Fig 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Propheter-Hinckley (US 10677079) in view of Cunha.
Regarding claim 13, Propheter-Hinckley teaches a gas turbine engine comprising: 
a compressor section (24); 
a combustor (26) in fluid communication with the compressor section (Col 4, lines 39-43); and 
a turbine section (28) in fluid communication with the combustor (Col 4, lines 39-43), 
the turbine section having a turbine airfoil that includes 
Propheter-Hinckley does not explicitly set forth 
the turbine section having a turbine airfoil that includes 
an airfoil section having an airfoil wall defining a leading end, a trailing end, and first and second sides joining the leading end and the trailing end, the first and second sides spanning in a longitudinal direction between first and second ends, the airfoil wall circumscribing an internal core cavity, 
a skincore passage embedded in the first side of the airfoil wall between inner and outer portions of the first side of airfoil wall, the skincore passage defining a passage forward edge and a passage aft edge, the first side of the airfoil wall having a portion that tapers in thickness at the passage aft edge, 
a cooling passage network embedded in the second side of the airfoil wall between inner and outer portions of the second side of airfoil wall, the inner portion of the second side of the airfoil wall including a protrusion at the location of the cooling passage network and across the internal core cavity from the portion of the first side that tapers in thickness, the protrusion having an apex, the inner portion of the second side of the airfoil wall increasing in thickness in an aft direction leading up to the apex and decreasing in thickness in the aft direction leading away from the apex.
Cunha teaches the turbine section having a turbine airfoil (abstract) that includes 
an airfoil section (100) having an airfoil wall (Fig 5) defining a leading end (102), a trailing end (104), and first (108) and second sides (106) joining the leading end and the trailing end (Fig 5), the first and second sides spanning in a longitudinal direction between first and second ends ([0023]), the airfoil wall circumscribing an internal core cavity (140), 
a skincore passage (124) embedded in the first side of the airfoil wall between inner (see annotated Fig 5 above) and outer portions (see annotated Fig 5 above) of the first side of airfoil wall, the skincore passage defining a passage forward edge (see annotated Fig 5 above) and a passage aft edge (see annotated Fig 5 above), the first side of the airfoil wall having a portion that tapers in thickness at the passage aft edge (see annotated Fig 5 above), 
a cooling passage (114, 116, 152) embedded in the second side of the airfoil wall between inner (see annotated Fig 5 above) and outer portions (see annotated Fig 5 above) of the second side of airfoil wall, the inner portion of the second side of the airfoil wall including a protrusion at the location of the cooling passage network (see annotated Fig 5 above) and across the internal core cavity from the portion of the first side that tapers in thickness, the protrusion having an apex (see annotated Fig 5 above), the inner portion of the second side of the airfoil wall increasing in thickness in an aft direction leading up to the apex and decreasing in thickness in the aft direction leading away from the apex (Fig 5),
to help minimize thermal gradients across the turbine blade ([0002]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Propheter-Hinckley with the teachings of Cunha in order to help minimize thermal gradients across the turbine blade.
Regarding claim 14, Cunha teaches the portion that tapers in thickness and the protrusion define there between a converging throat in the internal core cavity (Fig 5).
Regarding claim 15, Cunha teaches the outer portion of the first side of the airfoil wall has a thickness t2 and the portion that tapers defines a thickness t1 aft of the aft edge, and t1 is less than 200% of t2 (Fig 5).
Regarding claim 17, Cunha teaches the outer portion of the second side of the airfoil wall is locally thicker at the protrusion (Fig 5).
Regarding claim 18, Cunha teaches the airfoil section includes a rib (Fig 5) partitioning the internal core cavity into a forward cavity (Fig 5, 140 closer to leading edge) and a trailing cavity (Fig 5, 140 closer to trailing edge), and the protrusion is in the trailing cavity (Fig 5).
Regarding claim 19, Cunha teaches the trailing cavity constantly converges toward the trailing end of the airfoil section (Fig 5).
Regarding claim 20, Cunha teaches the forward side is steeper than the aft side relative to a portion of the inner portion of the second side of the airfoil wall forward of the apex (Fig 5).
Regarding claim 22, Cunha teaches the protrusion has a forward side (see annotated Fig 5 above) and an aft side (see annotated Fig 5 above), and the aft side is longer than the forward side (Fig 5).
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations that set forth specific structure for the cooling passage network dealing with the manifold and sub-passages are not taught nor suggested by the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745